In re Jones, John, applying for writ of mandamus, Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”.
Granted. The district court is ordered to act, if it has not already done so, on the post conviction petition submitted in November, 1983 if, as alleged, that petition has been received in the district court. A copy of “memorandum of law and fact” purportedly submitted to the district court (along with other exhibits and an application for post conviction relief) is transferred herewith.